DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 and 09/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (2014/0154668).

Regarding claim 1, Chou discloses a light absorber (Figure 1, at least [0074, 0075]), comprising: a group of dielectric protrusions (120, pillar body; at least Figure 1 and [0065] teach 110, substrate, to be made of a dielectric such as SiO2; [0080] further teaches the pillar bodies to be dielectric), each dielectric protrusion protruding from a 

Regarding claim 2, Chou discloses the light absorber according to claim 1, wherein the group of the dielectric protrusions is formed by disposing each dielectric particle in an in-plane random arrangement and in contact with the dielectric surface ([0067] teaches the pillar array can be aperiodic; Figure 1 depicts 120, pillar body, to be disposed in contact with the top surface of 110, substrate), and the conductive thin film is formed on or above at least a part of a region on the surface of each dielectric particle (130, metallic disc, is disposed on 120, pillar body) and on or above at least a part of the dielectric surface where the dielectric particles are not present (130, metallic disc, is disposed on 120, pillar body, such that it extends over the edge of 120, pillar, to be above 110, substrate), the region being on a side of each dielectric particle (130, metallic disc, is disposed on 120, pillar body), the side facing the other side of the 

Regarding claim 3, Chou discloses the light absorber according to claim 1, further comprising: a dielectric embedding layer (160, molecular adhesion layer) spreading out along the dielectric surface and covering the conductive thin film (Figure 1 depicts 160, molecular adhesion layer, to be spread along 110, substrate, and 120, pillar body, and covering 130, metallic disc, and 150, metallic back plane), wherein the conductive thick film is formed on or above a surface of the other surface side of the conductive thin film side as viewed from the dielectric embedding layer (Figure 1 depicts 160, molecular adhesion layer, to be disposed between 130, metallic disc, and 150, metallic back plane).

Regarding claim 4, Chou discloses the light absorber according to claim 1, further comprising: a dielectric film (110, substrate) having a thickness between one surface (horizontal surface of 110, substrate, which is the base for 120, pillar body) and the other surface (horizontal surface of 110, substrate, which does not include 120, pillar body), the one surface being identical to the dielectric surface (Figure 1), and wherein the group of the dielectric protrusions is located on the one surface side (Figure 1), the conductive thin film is disposed on or above each of the dielectric protrusions (Figure 1, 130, metallic disc, is disposed on 120, pillar body), and the conductive thick film is disposed on the other surface side of the dielectric film (Figure 1, 150, metallic back plane, is disposed on the surface which does not include 120, pillar body).

Regarding claim 5, Chou discloses the light absorber according to claim 1, wherein the conductive thin film contains a material selected from a group consisting of gold, silver, aluminum, an oxide semiconductor, and an organic conductor (at least [0093]).

Regarding claim 6, Chou discloses the light absorber according to claim 5, wherein the conductive thin film contains silver and has a thickness of 10 nm or more and 50 nm or less (at least [0093] teaches a thickness of from 1 to 500 nm, which includes the claimed range).

Regarding claim 7, Chou discloses the light absorber according to claim 1, wherein the conductive thick film contains a material selected from a group consisting of gold, silver, aluminum, an oxide semiconductor, and an organic conductor (at least [0095]).

Regarding claim 8, Chou discloses the light absorber according to claim 1, wherein an optical distance between the conductive thick film and the dielectric surface is adjusted in accordance with a wavelength range to be absorbed by the light absorber ([0067] teaches the height and lateral dimensions of 120, pillar body, may be adjusted to be less than the wavelength of the amplified light; consequently the distance between 140, metallic dot structures/150, metallic back plane, and top surface of 110, substrate, would be adjusted).

Regarding claim 9, Chou discloses the light absorber according to claim 1, wherein, among the conducting thick film and the conducting thin film, the conductive thin film is positioned on an incident side for a light wave to be absorbed (at least Figure 1 depicts 130, metallic disc, to be provided on the light incident side or the top side).

Regarding claim 11, Chou discloses an infrared absorber adopting the light absorber as recited in claim 1 (at least Figure 8).

Regarding claim 14, Chou discloses a method for manufacturing a light absorber (Figure 1, at least [0074, 0075]), comprising steps of: forming a group of dielectric protrusions (120, pillar body; at least Figure 1 and [0065] teach 110, substrate, to be made of a dielectric such as SiO2; [0080] further teaches the pillar bodies to be dielectric), each of which protruding from a dielectric surface at a random position on the dielectric surface (120, pillar body, protrudes from 110, substrate; at least Figure 1 and [0065] teach 110, substrate, to be made of a dielectric such as SiO2; [0067] teaches the pillar array can be aperiodic); disposing a conductive thin film on or above at least a part of a surface of each dielectric protrusion in the group (130, metallic disc, is disposed on 120, pillar body) and on or above at least a part of the dielectric surface where the dielectric protrusions are not present (130, metallic disc, is disposed on 120, pillar body, such that it extends over the edge of 120, pillar, to be above 110, substrate); and forming a conductive thick film that spreads out along the dielectric surface (150, metallic back plane, and 140, metallic dot structures) and is kept separate from the 

Regarding claim 15, Chou discloses the method for manufacturing a light absorber according to claim 14, wherein the step of forming the group of the dielectric protrusions includes a step of disposing each dielectric particle in an in-plane random arrangement and in contact with the dielectric surface ([0067] teaches the pillar array can be aperiodic; Figure 1 depicts 120, pillar body, to be disposed in contact with the top surface of 110, substrate), and wherein the step of disposing the conductive thin film is a step of disposing the conductive thin film on or above at least a part of a region on a surface of each dielectric particle (130, metallic disc, is disposed on 120, pillar body) and on or above at least a part of the dielectric surface where the dielectric particles are not present (130, metallic disc, is disposed on 120, pillar body, such that it extends over the edge of 120, pillar, to be above 110, substrate), the region being on a side of each dielectric particle (130, metallic disc, is disposed on 120, pillar body), the side facing the other side of the dielectric surface side as viewed from each dielectric particle (Figure 1, 130, metallic disc, is disposed on the top of 120, pillar body, which faces 110, substrate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (2014/0154668) in view of Belcher et al. (6,080,987).

Regarding claim 10, Chou discloses the light absorber as recited in claim 1, but fails to teach a bolometer adopting the light absorber. Chou and Belcher are related because both teach a light absorber.
Belcher discloses a bolometer adopting a light absorber (col 8 lines 45-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Belcher and provide a bolometer adopting the light absorber. Doing so would allow for enhanced detection sensitivity to be observed in a bolometer device.

Regarding claim 12, Chou discloses the light absorber as recited in claim 1, but fails to teach a solar thermal power generating device adopting the light absorber. Chou and Belcher are related because both teach a light absorber.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Belcher and provide a solar thermal power generating device adopting the light absorber. Doing so would allow for enhanced detection sensitivity to be observed in a solar thermal power generating device.

Regarding claim 13, Chou discloses the light absorber as recited in claim 1, but fails to teach a radiative cooling film adopting the light absorber. Chou and Belcher are related because both teach a light absorber.
Belcher discloses a radiative cooling film adopting a light absorber (col 8 lines 45-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Belcher and provide a radiative cooling film adopting the light absorber. Doing so would allow for enhanced detection sensitivity to be observed in a radiative cooling film device.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations positively recited in claim 16, along with the positively recited limitations of claims 14 and 15 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 17 is dependent on claim 16, and is therefore objected to for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872